Citation Nr: 1123099	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-06 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for bilateral knee conditions.

6.  Entitlement to service connection for bilateral ankle conditions.

7.  Entitlement to service connection for bilateral foot conditions.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals (BVA) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the claims folder reveals that there are potentially relevant VA post-service outpatient records missing from the claims folder.  In particular, the 2009 VA examiner, when discussing the Veteran's headache claim, noted treatment in 2006 and 2007 for post-traumatic migraine headaches, as well as treatment in 2009 for back pain and headaches.  Also, a December 2008 VA record submitted by the Veteran is a follow up audiological treatment note, which inherently suggests that there are missing records preceding this date.  Further review of the file reveals that there are no VA outpatient records in the claims file that were added by the RO, outside of the VA examination reports.  Because there are missing VA outpatient records, potentially relevant to any or all of the claimed disabilities, these issues must be remanded.  Under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the Veteran in obtaining records such as these, which are in control of a Federal department or agency.  Because this duty is seemingly not yet met, these issues must be remanded.

In addition, the Board finds that the VA examination reports are not adequate for rating purposes.  The Veteran essentially maintains that many of the conditions for which he is seeking service connection initially became symptomatic during service and have been chronic since that time.  The examiners who performed the VA examinations offered opinions based on the lack of evidence of chronic disorders reflected in the service treatment records.  For example, the Veteran reports diminished ringing in his ears since service, which is consistent with the nature of his service, but the examiner offered a negative impression based on the discharge audiograms and lack of evidence of complaint or treatment for tinnitus.  In addition, the Veteran reports having bilateral foot pain since service.  As such, after the outstanding records are associated with the claims folder, the Board finds that he should be afforded VA examination that take into consideration his lay report regarding the onset of his symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in- service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient treatment records relating to treatment of any of the claimed disabilities at any VA facility from the date of the Veteran's discharge from active service to the present.  Associate all relevant records with the claims folder.  

2.  Then notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service symptoms of the disabilities for which he is currently seeking service connection.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  Arrange for the Veteran to undergo appropriate VA examinations to determine the nature, extent, onset and etiology of any hearing loss, tinnitus, headaches, back, right knee, left knee, right ankle, left ankle, right foot or left foot disability found to be present.  

The claims folder should be made available to and reviewed by the examiners.  All indicated studies, including an audiological evaluation and X-rays, should be performed, and all findings should be reported in detail.  

The examiners must acknowledge and discuss the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not that any hearing loss, tinnitus, headaches, back, right knee, left knee, right ankle, left ankle, right foot or left foot disability are related to or had their onset in service.  

The rationale for all opinions expressed should be provided in a legible report.

3.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

